Citation Nr: 0616261	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case requires additional development of evidence prior 
to appellate determination.

The veteran is service connected for degenerative joint 
disease of the lumbar spine.  He suffers from radiculopathy, 
which might be part of his service-connected disability.

Rating diseases and injuries of the spine requires 
determination whether to rate orthopedic and neurologic 
impairments resulting from the underlying service-connected 
cause separately.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, notes (2005).  Prior 
to September 2003 amendments of the rating criteria for spine 
disorders, certain rating criteria included neurologic 
symptoms of spine disorders.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000) (edition of Code of Federal 
Regulations in effect at time of veteran's claim).  VA has 
long recognized that orthopedic and neurologic manifestations 
of a spine condition, Bierman v. Brown, 6 Vet. App. 125 
(1994), or multiple, discrete disabilities resulting from a 
single injury, Esteban v. Brown, 6 Vet. App. 259 (1994), may 
be separately rated if the ratings do not compensate twice 
for the same disability, and if the rating of a service-
connected disability does not compensate for non-service-
connected symptoms.  38 C.F.R. § 4.14 (2005).

The veteran has long reported an on-the-job back injury in 
1976 for which he had back surgery.  May and July 2004 
medical opinions of a VA orthopedist are that the veteran's 
radiculopathy is related to the injury on the job in 1976 and 
the subsequent surgery and unrelated to service.  The 
examiner commented that medical records showing a pattern of 
back problems before 1976 like those the veteran has now 
would suggest that the radiculopathy is related to his back 
condition in service.

The veteran testified that his injury on the job began with 
symptoms like those he had in service, and he felt the 1976 
event was an exacerbation of his service-connected back 
condition.  He has identified multiple sources of information 
and evidence that might substantiate his claim.

The veteran told the May 2004 VA orthopedic examiner that he 
has seen private doctors about whom he had not told VA.  The 
also told the examiner that he had received Social Security 
Administration benefits.  He has referred to his 1976 injury 
and surgery as a worker's compensation injury.  There are no 
worker's compensation records in the claims file.  For that 
matter, the 1976 injury and surgery is known only from the 
veteran's report; there are no contemporaneous records.

These records are directly relevant to determining the 
symptoms and impairments for which VA must compensate the 
veteran and the level of compensation.  The veteran is 
obligated to cooperate with VA efforts to assist him with his 
claim.  38 C.F.R. § 3.159(c)(1)(i), (iii), (2)(i), (iii) 
(2005).  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide the 
following information and authorization to 
obtain any related private employment or 
medical records and any state worker's 
compensation records:

*	The name and address of any private 
physician or medical facility that 
treated his back condition from the 
date of separation from service to 
the present, including surgery or 
other treatment on his back for his 
1976 injury.

*	The name and address of his employer 
when he injured his back on the job 
in 1976.

*	The name and address of any state 
agency that paid worker's 
compensation for the 1976 on-the-job 
back injury.

*	When he received Social Security 
Administration benefits and the 
reason he received SSA benefits.

2.  Obtain all private, worker's 
compensation, and social security medical 
records of which the veteran informs VA 
and provides authorization where needed.

3.  Request the veteran's employer at the 
time of his 1976 back injury for any 
information the employer has relevant to 
the veteran's back condition before and 
after the on-the-job injury.

4.  If and only if additional evidence is 
obtained, after obtaining the additional 
evidence, return the claims file with the 
new evidence to the May and July 2004 VA 
spine examiner (Dr. Biernert) with a 
request to review his prior opinions in 
light of the additional medical evidence 
and report his opinion on the following:

*	Are the veteran's radicular symptoms 
at least as likely as not (equal to 
or greater than 50 percent 
probability) related to his service-
connected degenerative joint disease 
of the lumbar spine?

5.  If and only if additional evidence is 
obtained and Dr. Biernert is unavailable 
to respond to instruction four (4), 
request another VA orthopedist to review 
the claims file, including Dr. Bienert's 
May and July 2004 opinions, and respond to 
the question in instruction four (4).

6.  Readjudicate the claim for an initial 
rating in excess of 10 percent for 
degenerative joint disease, including 
whether, and if so, how, the rating should 
compensate for radiculopathy.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



